                             J>.J.
                                   Case 2:21-mj-00580 Document 1 Filed 03/26/21 Page 1 of 2

AO 91, Rev. 11/82 (David Joanson Authorizing)                         CRIMINAL COMPLAINT
                                                                               DISTRICT
                                                                               Eastern District of Pennsylvania
                      United States District Court
                                                                               DOCKET NO.
                 UNITED STATES OF AMERICA
                                               V.                              21-MJ-580
                                 PAUL FORSYTHE
                                                                               MAGISTRATE'S CASE NO.




  Complaint for violation ofTitle 18 United States Code § 1073


  NAME OF JUDGE OR MAGISTRATE                                                  OFFICIAL TITLE                         LOCATION


  Honorable Richard A. Lloret                                                  U.S. Magistrate Judge                  Philadelphia, PA
  DATE OF OFFENSE                                   PLACE OF OFFENSE           ADDRESS OF ACCUSED (if known)
                                                    Philadelphia, PA           812 North 20th Street, Philadelphia, PA 19130
  November 10, 2020

  COMPLAINANrS STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:



  Sometime after December 2020, in Philadelphia, in the Eastern District of Pennsylvania, defendant PAUL
  FORSYTHE, did unlawfully travel in interstate commerce from Philadelphia, Pennsylvania, to the state of
  Arizona, to avoid prosecution for homicide, which crime is a felony under the laws of the Commonwealth of
  Pennsylvania in violation of Title 18 United States Code, Section 1073.




  BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:


  SEE AFFIDAVIT ATTACHED HERETO.

  MATERIAL WITNESSES IN RELATION AGAINST THE ACCUSED:



                                                                               SIGNATURE OF COMPLAINANT (official title)

              Being duly sworn, I declare that the foregoing is                Isl Brian A. Hefuer
              true and correct to the best ofmy knowledge.                     Brian A. Hefuer
                                                                               OFFICIAL TITLE


                                                                               Special Agent, Federal Bureau of Investigation
              Sworn to before me and subscribed in my presence.

  SIGNATURE OF MAGISTRATE (ll                                                                                        DATE
                                                      ISi Richard A. Lloret                                          03/2512021
  Honorable Richard A. Lloret, United States Magistrate Judge
                           . .
I) See Federal Rules ofCnmmal Procedure rules 3 and 54.
              Case 2:21-mj-00580 Document 1 Filed 03/26/21 Page 2 of 2




1.       On November 10, 2020, at approximately 11 :06 p.m., the Philadelphia Police Department
responded to the area of 3100 North Park Street, Philadelphia, Pennsylvania for a report of a
person with a gun. Upon arrival the Philadelphia Police observed the victim, located on the
street in front of 1322 West Wishart Street, Philadelphia, Pennsylvania. The victim had was
found to be suffering from multiple gunshot wounds. The victim was transported to Temple
University Hospital and pronounced dead at 11 :23 p.m.

2.     As a result of their investigation, the Philadelphia Police Department's Homicide Unit
determined PAUL FORSYTHE was one of the subjects responsible for the aforementioned
homicide. On March 19, 2021, the Homicide Unit obtained an arrest warrant for PAUL
FORSYTHE, issued in the Commonwealth of Pennsylvania, charging FORSYTHE with murder
and Violation Uniform Firearms Act and related charges. See attached arrest warrant.

3.     On March 18, 2021, the Philadelphia Police Department executed a Commonwealth of
Pennsylvania search warrant in Philadelphia, Pennsylvania in an attempt to locate FORSYTHE.
The attempt to locate FORSYTHE yielded negative results, but the Philadelphia Police
Department were able to make contact with a family member of FORSYTHE at the residence
who stated that FORSYTHE had fled the Philadelphia area to Arizona to, "escape the arrest
warrant" issued for shooting the victim.

4.      On or about March 22, 2021, Philadelphia Police Detective, Timothy Bass, assigned to
the Homicide Unit, requested the assistance of the FBI in locating and apprehending
FORSYTHE. Additional information provided by Detective Bass revealed that FORSYTHE had
fled to a former family associate's residence located at 3712 South 72nd Lane, Phoenix, Arizona.
5.      Due to the above facts, your affiant believes PAUL FORSYTHE has fled the Eastern
District of Pennsylvania, in violation of Title 18 United States Code Section1073.



                                             ISi Brian A.Hefner
                                            Brian A. Hefner
                                            Special Agent
                                            Federal Bureau oflnvestigation
Sworn to and subscribed before me

this   25th    day of March, 2021



ISi Richard A Lloret
Richard A. Lloret
United States Magistrate Judge
